DETAILED ACTION
1. 	This action is responsive to communication filed on 16 September 2022, with acknowledgement of an original application filed on 20 December 2019.
2. 	Claims 38, 42, and 46-47 are currently pending. Claims 38, 42, and 46-47 are in independent forms. Claims 38, 42, and 46-47 has been amended. Claims 39-41, 43-45, and 48-52 has been canceled.

Response to Arguments
3. 	Applicant's arguments filed on 16 September 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 38, 42, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Provisional Application No. 62/455,492 (hereinafter Li) in view of Lee et al. Provisional Application No. 62/472,954 (hereinafter Lee).
Regarding claim 38, Li discloses a User equipment (Fig. 1, UE 100) comprising: 
“a memory (Fig. 3, memory 308) storing instructions” and 
at least one processor (Fig. 3, processor 302) configured to process the instructions to: 
 “receive, from an Access and Mobility Management Function (AMF) node, a Registration Accept message including mobility restrictions if the mobility restrictions apply for the UE, and a parameter related to a network slice selection assistance information (NSSAI) for privacy” (see Li  pars. 0055, 0027-0028, In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, MO only mode indicator, and/or Periodic registration update timer. A Temporary User ID is included if the AMF 104 allocates a new Temporary User ID. Mobility restrictions can be included in case mobility restrictions apply for the UE 100. The AMF 104 can indicate the PDU session status to the UE 100); 
Li does not explicitly discloses include NSSAI in a radio resource control (RRC) message based on the parameter. 
However, in analogues art, Lee discloses include NSSAI in a radio resource control (RRC) message based on the parameter (see Lee pars. 0094, 0112, an AN may receive an RRC request containing the registration request message and the requested NSSAI (if any) and performs AMF selection based on the requested NSSAI. In some cases, only providing the S-NSSAis for which privacy is not required in the registration request messages may lead to the AN selecting an AMF that can support the slices indicated by the requested NSSAI, but which may be suboptimal or not suitable to support the full set of slices the UE needs to be registered for (e.g., including S-NSSAis whose privacy flags are set)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Li to select an appropriate AMF to serve the network slices indicated in the NSSAI in the RRC request containing the initial registration message (see Lee par. 0103).


Regarding claim 42, Li discloses a control method in a user equipment (UE) (Fig. 1, UE 100), the control method comprising: 
“receiving, from an Access and Mobility Management Function (AMF) node, a registration Accept message including mobility restrictions if the mobility restrictions apply for the UE, and a parameter related to a Network Slice Selection Assistance Information (NSSAI) for privacy” (see Li  pars. 0055, 0027-0028, In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, MO only mode indicator, and/or Periodic registration update timer. A Temporary User ID is included if the AMF 104 allocates a new Temporary User ID. Mobility restrictions can be included in case mobility restrictions apply for the UE 100. The AMF 104 can indicate the PDU session status to the UE 100); 
Li does not explicitly discloses including the NSSAI in a radio resource control (RRC) message based on the parameter. 
However, in analogues art, Lee discloses including NSSAI in a radio resource control (RRC) message based on the parameter (see Lee pars. 0094, 0112, an AN may receive an RRC request containing the registration request message and the requested NSSAI (if any) and performs AMF selection based on the requested NSSAI. In some cases, only providing the S-NSSAis for which privacy is not required in the registration request messages may lead to the AN selecting an AMF that can support the slices indicated by the requested NSSAI, but which may be suboptimal or not suitable to support the full set of slices the UE needs to be registered for (e.g., including S-NSSAis whose privacy flags are set)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Li to select an appropriate AMF to serve the network slices indicated in the NSSAI in the RRC request containing the initial registration message (see Lee par. 0103).

Regarding claim 46, Li discloses an access and mobility management function (AMF) node (Fig. 1, AMF 104), comprising: 
“one or more memories (Fig. 3, memory 308) storing instructions” and 
One or more processors (Fig. 3, processor 302) configured to execute the instructions to: 
 “send, to a user equipment (Fig. 1, UE 100), a registration accept message including mobility restrictions if the mobility restrictions apply for the UE, and a parameter related to a Network Slice Selection Assistance Information (NSSAI) for privacy” (see Li  pars. 0055, 0027-0028, In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, MO only mode indicator, and/or Periodic registration update timer. A Temporary User ID is included if the AMF 104 allocates a new Temporary User ID. Mobility restrictions can be included in case mobility restrictions apply for the UE 100. The AMF 104 can indicate the PDU session status to the UE 100); 
Li does not explicitly discloses cause the UE to include the NSSAI in a Radio Resource Control (RRC) message based on the parameter. 
However, in analogues art, Lee discloses cause the UE to include the NSSAI in a Radio Resource Control (RRC) message based on the parameter (see Lee pars. 0094, 0112, an AN may receive an RRC request containing the registration request message and the requested NSSAI (if any) and performs AMF selection based on the requested NSSAI. In some cases, only providing the S-NSSAis for which privacy is not required in the registration request messages may lead to the AN selecting an AMF that can support the slices indicated by the requested NSSAI, but which may be suboptimal or not suitable to support the full set of slices the UE needs to be registered for (e.g., including S-NSSAis whose privacy flags are set)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Li to select an appropriate AMF to serve the network slices indicated in the NSSAI in the RRC request containing the initial registration message (see Lee par. 0103).

Regarding claim 47, Li discloses a control method of an Access and Mobility Management Function (AMF) node (Fig. 1, AMF 104), the control method comprising: 
“sending, to a User Equipment (UE), a registration accept message including mobility restrictions if the mobility restrictions apply for the UE, and a parameter related to a Network Slice Selection Assistance Information (NSSAI) for privacy” (see Li  pars. 0055, 0027-0028, In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, MO only mode indicator, and/or Periodic registration update timer. A Temporary User ID is included if the AMF 104 allocates a new Temporary User ID. Mobility restrictions can be included in case mobility restrictions apply for the UE 100. The AMF 104 can indicate the PDU session status to the UE 100); and
Li does not explicitly discloses causing the UE to include the NSSAI in a Radio Resource Control (RRC) message based on the parameter. 
 However, in analogues art, Lee discloses causing the UE to include the NSSAI in a Radio Resource Control (RRC) message based on the parameter (see Lee pars. 0094, 0112, an AN may receive an RRC request containing the registration request message and the requested NSSAI (if any) and performs AMF selection based on the requested NSSAI. In some cases, only providing the S-NSSAis for which privacy is not required in the registration request messages may lead to the AN selecting an AMF that can support the slices indicated by the requested NSSAI, but which may be suboptimal or not suitable to support the full set of slices the UE needs to be registered for (e.g., including S-NSSAis whose privacy flags are set)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Li to select an appropriate AMF to serve the network slices indicated in the NSSAI in the RRC request containing the initial registration message (see Lee par. 0103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the
extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433